Citation Nr: 1447616	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin, Dr. N.W.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He served in the Republic of Vietnam from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, found that new and material evidence had been submitted to reopen the claim for service connection for PTSD (claimed also as depression, sleep disturbances, memory problems, and flashbacks), and then denied the claim on the merits.  

In January 2014, the Veteran testified at a hearing at VA Central Office (VACO) in Washington, D.C., before the undersigned Acting Veterans Law Judge.

In April 2014, the Board found that new and material evidence had been submitted to reopen the claim for service connection for a psychiatric disorder, to include PTSD, and, after reopening the claim, remanded the claim for further development, including obtaining updated VA treatment records for the Veteran and scheduling the Veteran for a VA examination with opinion.  Updated VA treatment records were uploaded to the Veteran's Virtual VA efolder and he underwent a VA examination in May 2014.  Thus, the Board concludes that there was substantial compliance with the remand directives of April 2014.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the Veteran's reported in-service stressor (of having his base hit four times with rockets and mortars) has been verified, and has been medically related to PTSD and a fear of hostile military or terrorist activity by a VA psychologist. 

2. The evidence is in equipoise on the question of whether the Veteran has PTSD that is medically related to his reported in-service stressors. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that his PTSD was incurred as a result of his active duty.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency would constitute harmless error. 

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If a stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 

III. Factual Background and Analysis

The Veteran essentially contends he has PTSD as a result of his service in Vietnam.  He testified that he had visions, dreams, thoughts, and flashbacks related to combat experiences in Vietnam.  He testified he was not in a combat unit and did not see any combat until the last two months of his one year tour, when his base was hit four times with rockets and mortars.  

The record reflects that in October 2008, the RO conceded the Veteran's PTSD stressor, noting evidence showing that his unit in Vietnam came under enemy attack during the Tet Offensive in January 1968.  Moreover, the Veteran's claimed stressors equate to a fear of hostile military activity.  38 C.F.R. § 3.304(f)(3).

As the Veteran's reported in-service stressor has been verified, what is needed in order to establish service connection is competent medical evidence of a diagnosis of PTSD based on the verified in-service event.  In this regard, the Board notes that there is both negative and positive competent medical evidence regarding whether the Veteran has PTSD based on a verified in-service stressor event. 

The competent evidence of record supporting the Veteran's claim includes a VA examination in December 1998, in which a diagnosis of PTSD was shown based on a history provided by the Veteran.  Further, VA treatment records have shown that the Veteran has been diagnosed with and treated for PTSD by VA psychiatrists.  In that regard, in February 2010, he was seen by a geriatric psychiatrist and the diagnoses included PTSD prolonged.  In July 2010, he was seen for an initial mental health evaluation and the diagnoses included PTSD in partial remission and depressive disorder.  It was noted that his unit was hit with rockets and mortars multiple times in Vietnam during the last two months of his tour, and that he had been previously diagnosed with PTSD at VA, but many of the symptoms has subsided.  In March 2014, he was seen by another VA geriatric psychiatrist who listed diagnoses including PTSD, chronic.  Finally, the evidence supporting his claim includes the January 2014 testimony provided by his cousin, Dr. N.W., who indicated that the Veteran had PTSD symptoms since after service and that his PTSD was related to his service.  The Board finds the diagnoses rendered by the Veteran's VA treating psychiatrists to be probative and persuasive as to whether he has PTSD related to his Vietnam service.  

On the other hand, review of the evidence against the claim includes VA examinations in September 1999 and January 2009, where the diagnosis was major depressive disorder and it was noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  Further, on a VA examination in May 2014, the examining psychologist found that the Veteran's claimed stressor was adequate to support the diagnosis of PTSD and was related to a fear of hostile military or terrorist activity.  However, the examiner also opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5, and that he did not have a mental disorder that conformed to DSM-5 criteria.  The examiner opined that the Veteran's "condition claimed" was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness, but explained that the Veteran had not been diagnosed with a mental illness, and that while he did have some symptoms of PTSD such as intrusive memories and nightmares related to his service in Vietnam, he did not report significant avoidance, anxiety, arousal, or numbing to warrant a diagnosis of PTSD by either DSM IV or 5.  The Board finds the VA psychologist's opinion problematic as it was rendered based on a single examination of the Veteran with no consideration or commentary on the obvious discrepancy that the Veteran has been (in the recent past) diagnosed with and treated for, on several occasions, PTSD, by VA psychiatrists.  

Given the foregoing, and having reviewed all of the evidence in a light most favorable to the Veteran, the Board finds that the positive evidence is at least in a state of equipoise with the negative evidence regarding his claim of entitlement to service connection for PTSD (a diagnosis of major depressive disorder in January 2009 was not found to be related to service and the evidence does not otherwise support the link of any other psychiatric disorder to service).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  Accordingly, the Board finds that service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


